Citation Nr: 0946014	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial, compensable rating for right 
foot plantar fasciitis with degenerative joint disease of the 
first metatarsal phalangeal joint and recurring tendonitis, 
to include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321(b).  

2.  Entitlement to an initial rating in excess of 10 percent 
for left foot heel spur with plantar fasciitis and 
degenerative joint disease of the first metatarsal phalangeal 
joint, status post gunshot wound, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321(b).  

3.  Entitlement to an initial, compensable rating for 
multiple scars following left distal clavicular resection, 
acromioplasty, and hardware removal, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321(b).  

4.  Entitlement to service connection for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to 
August 1989 and from October 1991 to May 2006.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2006 rating decision in which the RO in Salt Lake 
City, Utah, inter alia, granted service connection for left 
foot heel spur and degenerative joint disease, status post 
gunshot wound; right foot plantar fasciitis with degenerative 
joint disease and recurring Achilles tendonitis; and multiple 
scars, status distal clavicular resection, acromioplasty and 
hardware removal and assigned initial ratings of 0 percent 
each, effective June 1, 2006, and denied service connection 
for bilateral hearing loss.  In July 2006, the Veteran filed 
a notice of disagreement (NOD) with the denial of service 
connection and the assigned disability ratings following the 
grants of service connection.  In June 2006, the RO in 
Denver, Colorado granted service connection for left foot 
plantar fasciitis, and included that disability with the 
evaluation assigned for the other service-connected left foot 
disabilities.  The rating for the left foot disabilities was 
increased to 10 percent, effective June 1, 2006.  A statement 
of the case (SOC) was issued in June 2007, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) later that month.

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Denver, 
Colorado, which has certified the appeal to the Board.  

Because the appeal involves disagreement with the initial 
ratings assigned following the grants of service connection 
for left and right foot disabilities and multiple scars, the 
Board has characterized these matters in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO has granted a higher rating of 10 
percent for the left foot disability, inasmuch as higher 
ratings for this disability are available, and the Veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim for a higher rating remains viable on 
appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In August 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  At the hearing, the Veteran 
submitted additional evidence along with a waiver of initial 
RO consideration of the evidence.  This evidence is accepted 
for inclusion in the record on appeal.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2009).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  Since the June 1, 2006 effective date of the grant of 
service connection, the Veteran's right foot plantar 
fasciitis with degenerative joint disease of the first 
metatarsal phalangeal joint and recurring tendonitis has been 
manifested by pain  and marked enlargement at the great toe 
metatarsophalangeal joint with reddish hue and tenderness, 
discomfort on motion with a decrease in dorsiflexion of the 
great toe after repetitions, tenderness to palpation, and 
enlargement of the right Achilles tendon with minimally 
tender woody thickening; the disability is shown to be no 
more than moderate in severity.

3.  The Veteran has a tender 5 mm scar over the ball of the 
left foot plantar surface third metatarsal head level; the 
scar is not a deep scar with an area exceeding 6 square 
inches (39 sq. cm.), does not cover an area of 144 square 
inches (929 sq. cm.) or greater, and is not unstable.  

4.  Since the June 1, 2006 effective date of the grant of 
service connection, the Veteran's left foot heel spur with 
plantar fasciitis and degenerative joint disease of the first 
metatarsal phalangeal joint, status post gunshot wound, has 
been manifested by pain  and marked enlargement at the great 
toe metatarsophalangeal joint with reddish hue and tenderness 
to passive manipulation, a deformity of the second toe with 
15 degrees lateral deviation at the metatarsophalangeal 
level, second toe overlapped the third toe by approximately 
25 percent, a very definite prominent palpable band over the 
medial aspect of the longitudinal arch that is firm and 
tender to direct compression, epidermal thickening with some 
fissuring of the heel but no skin breakdown, and a decrease 
in dorsiflexion of the great toe after repetitions; the 
disability is shown to be no more than moderate in severity.

5.  From the June 1, 2006 effective date of the grant of 
service connection through April 10, 2008, the Veteran's 
multiple scars following left distal clavicular resection, 
acromioplasty, and hardware removal were nontender; the 
medical evidence did not show deep scars with an area or 
areas exceeding 6 square inches (39 sq. cm.), scars with an 
area or areas of 144 square inches (929 sq. cm.) or greater, 
or superficial unstable scars.  

6. Since  April 11, 2008, the Veteran's multiple scars 
following left distal clavicular resection, acromioplasty, 
and hardware removal were manifested by one tender scar; 
additional tender scars, superficial unstable scars, deep 
scars with an area or areas exceeding 6 square inches (39 sq. 
cm.), or scars with an area or areas of 144 square inches 
(929 sq. cm.) or greater were not show.  The tender scar did 
not exceed 12 square inches (77 sq. cm.).  

7.  Although the Veteran's assertions of in-service noise 
exposure are consistent with the circumstances of his 
service, he does not have current bilateral hearing loss to 
an extent recognized as a disability for VA purposes.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 10 percent, but no higher, initial rating 
for right foot plantar fasciitis with degenerative joint 
disease of the first metatarsal phalangeal joint and 
recurring tendonitis are met as of June 1, 2006.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for  a separate 10 percent, but no higher, 
rating for a 5 mm scar over the ball of the left foot plantar 
surface third metatarsal head level have been  met, from June 
1, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code 7804 (2008).  

3.  The criteria for an initial rating in excess of 10 
percent for left foot heel spur with plantar fasciitis and 
degenerative joint disease of the first metatarsal phalangeal 
joint, status post gunshot wound are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2009).  

4.  The criteria for an initial compensable rating for 
multiple scars following left distal clavicular resection, 
acromioplasty, and hardware removal, prior to April 11, 2008, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.118, Diagnostic Codes 7801 through 7804 (2009).  

5.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for assignment of a 10 percent, but no higher, 
rating for multiple scars following left distal clavicular 
resection, acromioplasty, and hardware removal are met as of 
April 11, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.118, Diagnostic Codes 7801 through 7804 (2009).  

6.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Regarding the claim for service connection for bilateral 
hearing loss, in a March 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA; 
this letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations.  The June 2006 rating decision reflects 
the initial adjudication of the claim after issuance of this 
letter.  Hence, the March 2006 letter-which meets the 
content of notice requirements described in Dingess/Hartman 
and Pelegrini-also meets the VCAA's timing of notice 
requirement.  

Regarding the rating claims, in a February 2008 post-rating 
letter, the RO provided notice to the Veteran explaining what 
information and evidence was needed to substantiate the 
claims for higher ratings, what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA; this letter also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  A June 2008 letter included the 
pertinent rating criteria for evaluating feet and skin 
disabilities.  

After issuance of the February 2008 and June 2008 letters, 
and opportunity for the Veteran to respond, the November 2008 
supplemental SOC (SSOC) reflects readjudication of the 
claims.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of May 
2006, March 2007, April 2008, and August 2008 VA 
examinations.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's August 
2009 Board hearing, along with various written statements 
provided by the Veteran, and by his representative and wife, 
on his behalf.  The Board also finds that no additional RO 
action to further develop the record in connection with any 
of these claims is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

       II.  Service Connection for Bilateral 
Hearing Loss

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; the thresholds for 
at least three of these frequencies are 26 or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss.  The 
Veteran contends that he was exposed to helicopters, 
aircraft, vehicles, heavy weapons, heavy equipment, mortars, 
improvised explosive devices, generators, artillery, and 
communication equipment.  

The Board notes that the Veteran's service personnel records 
reflect service as an infantryman.  This is consistent with 
the Veteran's report of being exposed to noise from 
helicopters, aircraft, vehicles, heavy weapons, heavy 
equipment, mortars, improvised explosive devices, generators, 
artillery, and communication equipment during service.  It is 
also noted that the Veteran served in the military for over 
20 years.  

The Veteran's service treatment records reflect that, on 
audiometric testing, his hearing was within normal limits 
throughout service and did not meet the requirements of 
section 3.385, as noted above.  

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to the claim, see 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

While the Veteran's service treatment records do not document 
the occurrence of, or treatment for, any specific incidence 
of acoustic trauma, the Veteran is competent to assert the 
occurrence of in-service injury, to include in-service noise 
exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  
Given the circumstances of the Veteran's service, the Board 
finds that he was likely exposed to some, and possibly 
significant, noise exposure in service from helicopters, 
aircraft, vehicles, heavy weapons, heavy equipment, mortars, 
improvised explosive devices, generators, artillery, and 
communication equipment.  Thus, although there is no 
objective evidence to support a specific incident of acoustic 
trauma in service, the Board accepts the Veteran's assertions 
of in-service noise exposure as credible and consistent with 
the circumstances of his service.  See 38 U.S.C.A. § 1154 
(West 2002).  

On May 2006 VA audiometric testing, the pure tone thresholds, 
in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
10
5
10
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The audiologist stated the results 
indicated normal hearing thresholds bilaterally.  

On August 2008 VA audiometric testing, the pure tone 
thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
15
25
30
LEFT
15
15
20
35
35

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The audiologist stated the results 
reflected normal hearing in the right ear except for a mild 
sensorineural hearing loss at 4,000 and 8,000 hertz, and 
normal hearing in the left ear to 2000 hertz, sloping to a 
mild sensorineural hearing loss from 3,000 to 6,000 hertz and 
rising to normal at 8,000 hertz. 

Even though the Board finds credible the Veteran's statements 
regarding in-service noise exposure, the above-cited testing 
results do not establish a current hearing loss disability in 
either ear as defined by 38 C.F.R. § 3.385, as the auditory 
thresholds were not 40 decibels or greater at any of the 
frequencies, the auditory thresholds at the minimum three of 
the frequencies were not 26 decibels or greater, and the 
Maryland CNC speech recognition scores were greater than 94 
percent.  See 38 C.F.R. § 3.385.  Moreover, neither the 
Veteran nor his representative has presented or identified 
existing audiometric testing results that meet the 
requirements of that regulation.  Hence, the Veteran does not 
have a hearing loss disability for VA purposes.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the Veteran 
and of his representative and wife; however, none of this 
evidence provides a basis for allowance of the claim.  As 
indicated above, this  claim turns on the medical matter of 
current disability, a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As none of the above-named individuals is 
shown to be other than a layperson without the appropriate 
medical training and expertise, they are not competent to 
render a probative (persuasive) opinion on such a medical 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim,  that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is  based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  



A.  Feet

The RO has assigned initial, 0 and 10 percent ratings for the 
Veteran's right foot plantar fasciitis with degenerative 
joint disease of the first metatarsal phalangeal joint and 
recurring tendonitis, and left foot heel spur with plantar 
fasciitis and degenerative joint disease of the first 
metatarsal phalangeal joint, status post gunshot wound, 
respectively, under Diagnostic Code 5284, for residuals of 
foot injury.  Under that diagnostic code, moderate disability 
warrants a 10 percent rating, moderately severe disability 
warrants a 20 percent rating, and severe disability warrants 
a 30 percent rating.  A 40 percent disability rating will be 
assigned for actual loss of use of the foot.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.

Terms s such as "moderate" and "severe" are not defined in 
VA's Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2009).

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating for functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination, to include on flare-
ups or with repeated use, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) rating in every instance in which 
the rating schedule does not provide such a rating and the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31 (2009). 

The Veteran was afforded a VA examination in May 2006.  He 
reported bilateral foot pain, misalignment of toes on his 
left foot as a result of a gunshot wound, and the use of 
orthotics for heel spurs.  Examination revealed a normal 
gait.  The second toe of the left foot was mildly deviated 
laterally.  There was a nontender 1 cm callus ventrally over 
the 3rd metatarsal head.  Otherwise, there was mild edema and 
tenderness over the 1st metatarsal phalangeal joints 
bilaterally.  There was no pain on manipulation of the foot 
or Achilles tendons.  There was no abnormal weight bearing on 
inspection of the Veteran's feet or foot wear.  Feet X-rays 
reflected degenerative joint disease.  The examiner diagnosed 
gunshot wound left foot, recurrent right foot plantar 
fasciitis, recurrent right Achilles tendonitis, and 
degenerative joint disease bilateral feet.  Later that month, 
the Veteran retired from the military.

The Veteran was afforded a VA examination of his left foot in 
March 2007.  The Veteran's chief complaint was pain over the 
bottom of the left foot and in the first toe joint, which was 
aggravated by standing and walking.  He had not been wearing 
orthotics for the left foot for the last year as they had 
deteriorated; he planned to obtain corrective devices in the 
near future.  It was noted that the Veteran had resigned from 
his position as a manager of a distribution center because he 
was unable to perform this job satisfactorily because of the 
requirement for prolonged walking/standing on concrete 
floors, which increased pain in both feet.  He was working 
for a government contractor doing a "desk job" in the 
position of senior acquisition security specialist.  

On examination, the Veteran's gait was reciprocal, balanced 
and no limp was detected.  There was no unusual excessive 
shoe wear.  In the left foot, there was obvious bony 
enlargement of the great toe metatarsophalangeal joint.  The 
joint was without edema or erythema but with slight reddish 
hue.  The great toe metatarsophalangeal dorsiflexion and 
second toe dorsiflexion was 0 to 15 degrees; plantar flexion 
in each toe was 0 to 10 degrees.  There was a deformity of 
the second toe with 15 degrees lateral deviation at the 
metatarsophalangeal level.  At rest, the second toe 
overlapped the third toe by approximately 25 percent.  There 
was a 1 by 0.5 cm barely detectable scar over the dorsal base 
of the second toe.  The scar was flat, soft, non-adherent and 
non-tender without significant constriction.  Over the 
plantar surface of the second toe there was a five mm 
diameter hypertrophic scar over the third metatarsal head.  
The scar was very thick and minimally mobile with equivocal 
tenderness to palpation.  This represented the gunshot wound 
exit wound.  

There was a mild increased callosity over the lateral aspect 
of the small toe metatarsophalangeal joint.  No medial 
callosity was noted.  There was a very definite prominent 
palpable band over the medial aspect of the longitudinal 
arch; the band was quite firm and tender to direct 
compression.  There was epidermal thickening with some 
fissuring of the heel but no skin breakdown.  There was 
tenderness to palpation over the plantar surface at the heel 
level at the proximal attachment of the plantar fascia to 
calcaneus.  No bony abnormality was detected.  Ankle flexors 
and extensors strength grades 5 over 5 against resistance.  
On weight bearing, the Achilles tendon was midline, without 
tenderness and no valgus angulation was detected.  There was 
no change in the longitudinal arch on weight bearing versus 
non-weight bearing.  Sensation was intact to sharp/dull 
stimuli over the left foot dorsal and plantar and deep tendon 
reflexes were 2+.  

On repetitive exertional testing, left ankle dorsiflexion was 
0 to 35 degrees; the Veteran experienced increased pain over 
the medial arch in the area of the fascial band and at 10/10 
repetitions dorsiflexion was 0 to 25 degrees.  The examiner 
estimated an additional 10 degrees of dorsiflexion of the 
left ankle on the basis of repetitive use, due to pain with 
use and limited endurance.  Primary weakness, fatigability 
and incoordination were not characteristic.  The examiner 
diagnosed left foot status post gunshot wound second toe, 
healed, with no deformity; great toe degenerative joint 
disease; and plantar fasciitis with heel spur.  

In April 2008, the Veteran underwent another VA examination 
by the physician who examined his left foot in 2007.  The 
Veteran was still working as a senior acquisition security 
specialist for a government contractor.  He was able to 
perform his job satisfactorily with no history of significant 
medical absenteeism.  The Veteran reported further 
enlargement of the great toe metatarsophalangeal joints, 
bilaterally, which were painful and required him to use very 
wide shoes.  In both feet, he continued to have chronic pain.  
He described recurrent thickening of the gunshot exit wound 
and that he periodically had to pare down the painful callus.  
He again stated that the overlapping of the second and third 
toes caused discomfort to the extent that it changed his 
weight bearing to his left foot with awkward steppage.  He 
was not using any orthotics, supports or braces.  

On examination, his gait was reciprocal, balanced and no 
definite limp was detected.  There was obvious enlargement of 
the left foot great toe metatarsophalangeal joint, which was 
tender to passive motion and had a slightly reddish hue 
without edema or erythema.  First metatarsophalangeal 
dorsiflexion was 0 to 10 degrees, as was plantar flexion.  
There was still deformity of the second toe causing deviation 
and overlap of the third toe.  The dorsal and plantar scars 
were unchanged and remained as previously described in 2007.  
The 5 mm scar over the ball of the foot plantar surface third 
metatarsal head level was flat and firm to palpation with 
minimal tenderness and no pain radiation.  Tenderness 
remained over the plantar surface of the heel level at the 
calcaneal level.  There was no bony abnormality palpated.  
Flexor and extensor strength remained 5 over 5 against 
resistance.  

The right great toe also had marked enlargement at the 
metatarsophalangeal joint with reddish hue and tenderness to 
passive manipulation, but no edema or erythema.  First 
metatarsophalangeal dorsiflexion and plantar flexion both 
measured 0 to 10 degrees.  There was discomfort with motion.  
The longitudinal arch was maintained weight bearing and non-
weight bearing.  There was tenderness to palpation over the 
plantar surface, at the heel level at the plantar fascial 
calcaneal attachment.  There was a mild lateral callosity at 
the 5th metatarsophalangeal level.  There was enlargement of 
the right Achilles tendon compared to the left with woody 
thickening which was minimally tender at the insertional 
level.  There was no significant Achilles tendon deviation 
noted.  In both feet, ankle range of motion was within normal 
limits.  There was no change on repetitive exertional 
testing.  The Veteran did lose 10 degrees of dorsiflexion of 
both great toes, at the metatarsophalangeal joints, after 10 
repetitions.  Sensation was intact to sharp/dull stimuli in 
both feet.  

For the left foot, the examiner diagnosed status post gunshot 
wound, second toe, healed, with residual overlap deformity 
and plantar scar callus; first metatarsophalangeal 
degenerative joint disease; plantar fasciitis with heel spur.  
For the right foot, the examiner diagnosed first 
metatarsophalangeal degenerative joint disease; plantar 
fasciitis with heel spur; Achilles tendinitis, recurrent, 
mild-moderate.  

During the Veteran's August 2009 hearing, he testified that 
he has painful feet and that he overpronates his feet to 
avoid problems.  He noted that some of his toes overlap, 
which cause him to adjust his gait.  He reported that his toe 
joints are red and inflamed and that his feet swell with 
walking.  As a result, he buys shoes that are too large.  The 
Veteran also reported that the entry and exit scars from the 
gunshot wound to the left foot are both tender.  

1.  Right Foot

As described above, the Veteran's right foot disability, 
which involves degenerative joint disease ,has been 
manifested by pain, and marked enlargement at the great toe 
metatarsophalangeal joint with reddish hue and tenderness to 
passive manipulation, discomfort on motion with a decrease in 
dorsiflexion of the great toe after repetitions, tenderness 
to palpation, and enlargement of the right Achilles tendon 
compared to the left with woody thickening which was 
minimally tender at the insertional level.  Importantly, in 
April 2008, the VA examiner noted that the Veteran's Achilles 
tendonitis in the right foot was mild-moderate.  Given the 
finding of mild-moderate tendinitis, combined with all of the 
other symptomatology, with reasonable doubt resolved in favor 
of the Veteran, the Board finds that the service-connected 
disability is moderate in severity.

Accordingly, with resolution of all reasonable doubt in the 
Veteran's favor, the Board finds that his right foot 
disability has more nearly approximated the criteria for a 10 
percent but no higher rating since the June 1, 2006 effective 
date of the grant of service connection. 

The objective medical findings indicate that the Veteran 
clearly has no more than moderate disability of the right 
foot.  As such, even with consideration of the Veteran's 
assertions and those of his representative and wife, the 
overall record does not support the assignment of the next 
higher, 20 percent, rating under Diagnostic Code 5284, which 
requires moderately severe foot injury.  See 38 C.F.R. 
§ 4.71a, DC 5284.  It logically follows that no higher rating 
under this diagnostic code is assignable.  

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the Veteran's 
right foot disability.  In light of the X-ray evidence of 
degenerative changes, the Board has considered rating the 
disability under Diagnostic Code 5003, for evaluating 
degenerative arthritis.  Pursuant to this diagnostic code, a 
10 percent rating is warranted for degenerative arthritis 
established by X-ray findings with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A higher rating of 20 percent requires X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2009).  However, the Veteran has not alleged, and the 
evidence does not reflect, any incapacitating exacerbations 
of arthritis.  As such, the criteria for a higher rating 
under this diagnostic code are not met.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Further, although ratings in excess of 10 percent are 
available for acquired flat foot, acquired claw foot and 
malunion of tarsal or metatarsal bones, as the Veteran's 
disability is not shown to involve any of the above, 
Diagnostic Code 5276, 5278 and 5283l, respectively, are not 
applicable.  See 38 C.F.R. § 4.71a.  The disability also is 
not shown to involve any other factor that would warrant 
evaluation under any other provision of VA's rating 
schedule..

2.  Left Foot

Considering the pertinent evidence in light of governing 
legal authority, the Boards finds that the criteria for an 
initial rating in excess of 10 percent for the Veteran's left 
foot heel spur with plantar fasciitis and degenerative joint 
disease of the first metatarsal phalangeal joint, status post 
gunshot wound, other than associated scars, have not been met 
at any point since the June 1, 2006 effective date of the 
grant of service connection.  

As described above, the Veteran's left foot disability, which 
involves degenerative joint disease, has been manifested by 
pain and marked enlargement at the great toe 
metatarsophalangeal joint with reddish hue and tenderness to 
passive manipulation, a deformity of the second toe with 15 
degrees lateral deviation at the metatarsophalangeal level, 
second toe overlapped the third toe by approximately 25 
percent, a very definite prominent palpable band over the 
medial aspect of the longitudinal arch that is firm and 
tender to direct compression, epidermal thickening with some 
fissuring of the heel but no skin breakdown, and a decrease 
in dorsiflexion of the great toe after repetitions.  These 
symptoms are not productive of moderately severe impairment.  

The objective medical findings indicate that the Veteran 
clearly has no more than moderate disability of the right 
foot.  As such, even with consideration of the Veteran's 
assertions and those of his representative and wife, the 
overall record does not support the assignment of the next 
higher, 20 percent, rating under Diagnostic Code 5284, which 
requires moderately severe foot injury.  See 38 C.F.R. 
§ 4.71a, DC 5284.  It logically follows that no higher rating 
under this diagnostic code is assignable.  

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the Veteran's 
left foot disability; including consideration of a higher 
rating based on the X-ray evidence of degenerative changes.  
However, the Veteran has not alleged, and the evidence does 
not reflect, any incapacitating exacerbations of arthritis.  
As such, the criteria for a higher rating under Diagnostic 
Code 5003 are not met.  See 38 C.F.R. § 4.71a.  

The Board has considered whether a rating based on muscle 
injury would be appropriate in this case.  However, the 
medical evidence of record does not suggest any significant 
muscle involvement.  For example, in March 2007, the VA 
examiner noted that primary weakness was not characteristic; 
and in April 2008, the VA examiner noted that flexor and 
extensor strength remained 5 over 5 against resistance.  As 
such, 38 C.F.R. § 4.73 is not for consideration in this case.

Further, although ratings in excess of 10 percent are 
available for acquired flat foot, acquired claw foot and 
malunion of tarsal or metatarsal bones, as the Veteran's 
disability is not shown to involve any of the above, 
evaluation of the disability under Diagnostic Codes 5276, 
5278, or 5283, respectively, is not appropriate.  See 
38 C.F.R. § 4.71a..

The aforementioned discussion makes clear that the criteria 
rating in excess of 10 percent for the Veteran's left foot 
disability, other than associated scars, have not been met 
under any applicable diagnostic criteria.  However, the 
disability under consideration is also manifested by two 
scars-an entry and exit wound-as indicated by the medical 
evidence of record.  During the August 2009 hearing, the 
Veteran's representative requested that the Veteran be rated 
based on his tender, painful scar.  

VA must consider whether a veteran's service-connected 
disabilities warrant separate ratings for orthopedic, 
neurological, and scar impairment.  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994) (permitting separate evaluations 
for separate problems arising from the same injury if they do 
not constitute the same disability or manifestation under 38 
C.F.R. § 4.14).  

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars which are painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  

In this case,  medical evidence since the effective date of 
the grant of service connection reflects that the Veteran has 
an exit wound scar-described as a 5 mm scar over the ball of 
the left foot plantar surface third metatarsal head level-
that is painful on examination.  In March 2007, a VA examiner 
noted that this scar had equivocal tenderness, and in April 
2008, the examiner described this scar as flat and firm to 
palpation with minimal tenderness.

In light of the Veteran's description of his exit wound scar 
as tender and painful, and the March 2007 and April 2008 
findings of tenderness, the Board finds that, resolving all 
reasonable doubt in the Veteran's favor, a 10 percent rating 
is warranted for a 5 mm scar over the ball of the left foot 
plantar surface third metatarsal head level, from June 1, 
2006.  See 38 C.F.R. § 4.118, Diagnostic Code 7804; see also 
Esteban, 6 Vet. App. 261.

The Board also finds, however, that a rating in excess of 10 
percent for the exit wound scar is not warranted.  Likewise, 
a separate compensable rating is not warranted for the other 
(entry wound) scar.  In this regard, there is no allegation 
or medical evidence indicating that the entry or exit wound 
scars are deep with an area exceeding 6 square inches (39 sq. 
cm.), involve an area or areas of 144 square inches (929 sq. 
cm.) or greater, or are unstable.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803.  Moreover, there is no 
medical evidence showing that the entry wound scar is painful 
on examination.  In fact, in March 2007 a VA examiner 
specifically noted that the entry wound scar was not tender; 
in April 2008, the same examiner stated that the scar was 
unchanged.  There also is no other diagnostic code pursuant 
to which the Veteran could be assigned a higher rating for 
the residual scars.  

B. Scars

As noted above, Diagnostic Code 7804 provides for a 10 
percent rating for superficial scars which are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The 
Board also notes that the Veteran is already service-
connected for the limitation of motion of his left shoulder.  
Hence, a rating based on limitation of motion of the shoulder 
caused by a scar is legally precluded.  See 38 C.F.R. § 4.14 
(the evaluation of the same disability under various 
diagnoses is to be avoided).  

The Board recognizes that the criteria for rating scars have 
recently changed.  In fact, the RO appears to have considered 
the amended regulations in the November 2008 SSOC.  To 
whatever extent the changes to the regulation could be 
relevant in this case, the Board notes that the changes are 
only applicable to claims filed on or after the effective 
date of the regulation change, October 23, 2008.  See 73 Fed. 
Reg. 54,708-54,712 (September 23, 2008).  As the present 
claim was filed before that date, the changes are not 
applicable.  No prejudice has resulted to the Veteran in the 
consideration of the amended criteria by the RO in November 
2008, as at that time the RO also considered the former 
criteria.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

On  May 2006 VA examination, the Veteran reported that he has 
had two previous shoulder surgeries, the residuals of which 
involved surgical scars, stiffness, reduced range of motion, 
and daily shoulder pain.  Two shoulder scars were noted on 
examination.  The first was a lateral scar measuring 5 cm by 
3 mm; the second was a medial scar measuring 9 cm by 4 mm.  
The scars were well healed and nontender.

The Veteran was afforded another VA examination on April 11, 
2008.  At that time, he reported that his left shoulder 
condition did not significantly adversely affect his work 
activities, nor did his work activities significantly 
adversely affect his left shoulder condition.  He complained 
of pain and stiffness in the left shoulder.  He had two 
prominent saggital scars over the left shoulder; a medial 
scar measuring 9 by 0.5 cm with placement over the 
acromioclavicular joint and a second parallel scar lateral 
measuring 6 by 0.2 cm.  The medial scar was quite depressed 
and on palpation of this scar, the stump of the resected 
clavicle was palpated and the interval between the clavicle 
and the acromium was moderately tender to direct palpation.  
The depression of the scars and resection of the clavicle did 
result in deformity of the left shoulder contour compared to 
the right.  There was underlying adherence of the depressed 
medial scar.

During the August 2009 Board hearing, the Veteran testified 
that his shoulder scar is tender to the touch.  

In light of the Veteran's description of his shoulder scar as 
tender and painful, and the April 2008 finding that the 
medial scar was moderately tender to direct palpation, the 
Board finds that, resolving all reasonable doubt in the 
Veteran's favor, a 10 percent rating is warranted for the 
Veteran's left shoulder scars, effective April 11, 2008.  See 
C.F.R. § 4.118, Diagnostic Code 7804.  While the Veteran has 
two shoulder scars, only a single 10 percent evaluation is 
being assigned as the evidence reflects only that the medial 
scar is painful on examination, and not the lateral scar.    

The Board also finds, however, that a rating in excess of 10 
percent for left shoulder scars is not warranted.  In this 
regard, there is no allegation or medical evidence indicating 
that either of the Veteran's shoulder scars are deep with an 
area exceeding 6 square inches (39 sq. cm.), involve an area 
or areas of 144 square inches (929 sq. cm.) or greater, or 
are unstable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803.  There is no other diagnostic code pursuant to 
which the Veteran could be assigned a higher rating for the 
scars.  

The 10 percent rating is not warranted earlier  than April 
11, 2008 as the preponderance of the evidence does not 
reflect that either scar was painful on examination prior to 
this date.  Notably, in May 2006, a VA examiner found that 
the shoulder scars were nontender.  

C.  All Rating Claims

The above determinations are based on application of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that at no pertinent point has any disability 
under consideration been shown to be so exceptional r unusual 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321 (cited to in 
the June  2007 SSOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1) 
(2009); VA Adjudication Procedure Manual, Pt. III, Subpart 
iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be 
a comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate each of the disabilities under 
consideration.  The rating schedule fully contemplates the 
described symptomatology, and provides for ratings higher 
than those assigned based on more significant functional 
impairment.  Thus, the threshold requirement for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In reaching the above determinations, the Board also has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  While the Board has resolved 
reasonable doubt in the Veteran's favor in assigning a higher 
rating for the Veteran's right foot disability, from June 1, 
2006, a separate 10 percent rating for a 5 mm scar over the 
ball of the left foot plantar surface third metatarsal head 
level from June 1, 2006, and a higher rating for the multiple 
shoulder scars, from April 11, 2008, the Board also finds 
that the preponderance of the evidence is against assignment 
of any higher ratings than those now assigned.  Id.  



ORDER

A 10 percent rating  for right foot plantar fasciitis with 
degenerative joint disease of the first metatarsal phalangeal 
joint and recurring tendonitis is granted from  June 1, 2006, 
subject to the legal authority governing the payment of 
compensation benefits.

A separate 10 percent rating for a 5 mm scar over the ball of 
the left foot plantar surface third metatarsal head level is 
granted from  June 1, 2006, subject to the legal authority 
governing the payment of compensation  benefits.

A rating in excess of 10 percent for left foot heel spur with 
plantar fasciitis and degenerative joint disease of the first 
metatarsal phalangeal joint, status post gunshot wound is 
denied.

A compensable rating for multiple scars following left distal 
clavicular resection, acromioplasty, and hardware removal, 
prior to April 11, 2008, is denied.  

A 10 percent rating for multiple scars following left distal 
clavicular resection, acromioplasty, and hardware removal is 
granted from April 11, 2008, subject to the legal authority 
governing the payment of compensation benefits.

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E, MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


